Case 1:18-cv-09662-NLH-AMD Document 15 Filed 04/25/19 Page 1 of 2 PageID: 214




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE



  RAYMOND SIPPEL,                         Civil No. 18-9662 (NLH/AMD)

                 Plaintiff,

        v.

  AMERICAN HONDA MOTOR CO.,
  INC.,

                 Defendant.


                SCHEDULING ORDER IN AN ARBITRATION CASE

          This Scheduling Order confirms the directives given to
counsel during the telephone status conference held on April 25,
2019; and the Court noting the following appearances: Mario
Barnabei, Esquire, and Timothy J. Abeel, Jr., Esquire, appearing
on behalf of the Plaintiff; and C. Brian Kornbrek, Esquire,
appearing on behalf of the Defendant; and good cause appearing for
the entry of the within Order:

             IT IS on this 25th day of April 2019, hereby ORDERED:

          1. As set forth on the record, Defendant’s expert reports
shall be served by no later than June 28, 2019.

          2. The parties shall reserve their rights to conduct
depositions of proposed expert witnesses until after the
arbitration process or by leave of the Court to be sought via
conference call application.

          3. Dispositive Motions. The parties shall reserve their
rights to file dispositive motions until after the arbitration
process or by leave of the Court to be sought via conference call
application.

          4. Arbitration. This case will be scheduled for
arbitration pursuant to L. Civ. R. 201.1. The Clerk will advise
counsel of the time and place of arbitration. By copy of this
Case 1:18-cv-09662-NLH-AMD Document 15 Filed 04/25/19 Page 2 of 2 PageID: 215



Order, the Clerk will be requested to schedule the arbitration for
a date in July 2019.

          5. Joint Final Pretrial Order. If counsel petitions for
a trial de novo after arbitration, the date for submission of the
Joint Final Pretrial Order will be scheduled and the date for trial
will be set.

           6. Any application for an extension of time beyond the
deadlines set herein shall be made in writing to the undersigned
and served upon all counsel prior to expiration of the period
sought to be extended, and shall disclose in the application all
such   extensions   previously   obtained,  the   precise   reasons
necessitating the application showing good cause under FED. R. CIV.
P. 16(b), and whether adversary counsel agree with the application.
The schedule set herein will not be extended unless good cause is
shown.

          THE FAILURE OF A PARTY OR ATTORNEY TO OBEY THIS ORDER
MAY RESULT IN THE IMPOSITION OF SANCTIONS UNDER FED. R. CIV. P.
16(f).


                                   s/ Ann Marie Donio
                                   ANN MARIE DONIO
                                   UNITED STATES MAGISTRATE JUDGE


cc: Hon. Noel L. Hillman
    James Quinlan, Arbitration Clerk




                                     2
